            Case 1:19-cv-04839-ER Document 13 Filed 10/21/19 Page 1 of 2
                            JACQUELINE M. JAMES, ESQ.
 The James Law Firm                                         T: (914) 358 6423
 445 Hamilton Avenue                                        F: (914) 358 6424
 Suite 1102                                                 jjames@JACQUELINEJAMESLAW.COM
 White Plains, NY 10601                                     jacquelinejameslaw.com




                                                            October 21, 2019


The Honorable Edgardo Ramos
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

Re: 1:19-cv-04839-ER; Plaintiff’s Second Letter Motion for Extension of Time within Which
to Effectuate Service on John Doe Defendant

       Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”), moves for

entry of an order extending the time within which Plaintiff has to serve Defendant with a Summons

and Complaint, and states:

       1.      This is a copyright infringement case against a John Doe Defendant known to

Plaintiff only by an IP address. Defendant’s true identity is known by their Internet service

provider (“ISP”).

       2.      On June 6, 2019, Plaintiff filed its Motion for Leave to Serve a Third Party

Subpoena Prior to a Rule 26(f) Conference (“Motion”). [CM/ECF 8].

       3.      Pursuant to Fed. R. Civ. P Rule 4(m), Plaintiff was required to effectuate service

on the Defendant by no later than August 21, 2019. Because Plaintiff’s Motion was pending at

that time, on August 20, 2019, Plaintiff filed its First Letter Motion for Extension of Time Within

Which to Effectuate Service on Defendant (“First Letter Motion”). [CM/ECF 10].

       4.      On October 3, 2019, the Court granted Plaintiff leave to serve a third party

subpoena prior to the Rule 26(f) Conference. [CM/ECF 11]. Plaintiff issued the subpoena on or

about October 8, 2019 and, in accordance with the time allowances provided to both the ISP and

Defendant, expects to receive the ISP response on or about February 5, 2019.
                                                                                                 1
            Case 1:19-cv-04839-ER Document 13 Filed 10/21/19 Page 2 of 2



       5.      On October 3, 2019, the Court granted Plaintiff’s First Letter Motion, extending

the deadline to effect service of process on Defendant to October 20, 2019. [CM/ECF 12].

       6.      Plaintiff respectfully requests that the time within which it must effectuate service

of a summons and Complaint on the John Doe Defendant be extended sixty (60) days from

February 5, 2020 (the date Plaintiff expects to receive the ISP response), and thus the deadline to

effect service be extended to April 5, 2020. This extension should allow Plaintiff sufficient time

to receive the ISP response, conduct a further investigation to assist in determining whether the

individual identified by the ISP is the appropriate defendant for this action, amend the Complaint

and place the summons and amended Complaint with the process server to attempt service of

process.

       7.      This motion is made in good faith and not for the purpose of undue delay.

       8.      None of the parties will be prejudiced by the granting of this extension.

       WHEREFORE, Plaintiff respectfully requests that the time within which it must serve the

Defendant be extended until April 5, 2020.

                                                     Respectfully Submitted,

                                                     By: /s/Jacqueline M. James
                                                     Jacqueline M. James, Esq. (1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     jjames@jacquelinejameslaw.com




                                                                                                  2
